Continuation page.
Applicants’ filing of July 27, 2022 is acknowledged.  However, said filing is deemed non-responsive for the following reasons.
For claim 1, applicants were required to elect •One specific chromatin-associated factor (SEQ ID NO, where every residue is designated, or specific structure).  In response, applicants elected •The specific chromatin-associated factor of a CCCTC-binding factor (CTCF).  This is non-responsive because no specific protein has been elected.
For claim 1, applicants were required to elect •One specific nuclease (SEQ ID NO, where every residue is designated).  In response, applicants elected • The specific nuclease of a micrococcal nuclease;  This is non-responsive because no specific nuclease has been elected.
For claim 13, applicants were required to elect (a) the first cleavage site.  In response, applicants elected  oThe first cleavage site is the cleavage site of the elected micrococcal nuclease. This is non-responsive because no specific nuclease has been elected and no specific first cleavage site of any nuclease has been elected.
For claim 13, applicants were required to elect (a) the second cleavage site.  In response, applicants elected  oThe second cleavage site is the cleavage site of the elected micrococcal nuclease. This is non-responsive because no specific nuclease has been elected and no specific second cleavage site of any nuclease has been elected.
For claim 13, applicants were required to elect (c) the binding site of the chromatin-associated factor. In response, applicants elected  oThe binding site of the chromatin-associate factor is the binding site of the elected CCCTC-binding factor (CTCF). This is non-responsive because no specific CCCTC-binding factor (CTCF) has been elected and no specific binding site has been elected.


For claim 15, applicants were required to elect •One specific nuclease (SEQ ID NO, where every residue is designated).  In response, applicants elected • The specific nuclease of a micrococcal nuclease;  This is non-responsive because no specific nuclease has been elected.
Applicants are required to respond to this communication within two months of the above mailing date by completing the required elections.

/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652